Citation Nr: 1635153	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-31 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for residuals of gunshot wounds of the upper torso.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depression, to include as secondary to residuals of gunshot wounds of the upper torso.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from May 1978 to December 1982.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2010 rating decision of the VA Regional Office (RO) in Columbia, South Carolina, that declined to reopen the claims of entitlement to service connection for residuals of gunshot wounds to the neck and back and entitlement to service connection for PTSD, and denied service connection for depression and an anxiety disorder.  The Veteran currently resides within the jurisdiction of the Detroit, Michigan VA RO.

By decision in March 2014, the Board reopened the claims of entitlement to service connection for gunshot wound residuals and PTSD and remanded all of the claims on appeal for further development.  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record to decide the claims so that the Veteran is afforded every consideration of due process.  38 U.S.C.A. § 5103(A) (West 2014); 38 C.F.R. § 3.159 (2015).  Otherwise, the claim might be denied due to lack of adequate evidentiary support.

Review of the record discloses that, within two weeks of discharge from active duty, the Veteran filed a claim for the effects of a gunshot wound he stated that he had received on November 13, 1982.  He stated that he was treated at Womack Army Hospital for his injuries.  The Veteran was scheduled for an initial VA examination in this regard in February 1983 but did not report for the appointment.  As such, the claim was denied because there was no clinical evidence that the Veteran had indeed sustained the injury he was claiming.  Service treatment records do not record or indicate any treatment for the injury because the injury occurred after the Veteran's separation examination in October 1982.  The Veteran now asserts that he has PTSD, anxiety and depression deriving from that seminal event.  

On VA examination in May 2014, the examiner stated that an X-ray was consistent with two retained bullets in the subcutaneous tissues of the left posterior chest and anterior chest wall, and opined that it was at least as likely as not that the scar on the left posterior chest wall was due to a gunshot wound injury.  However, the examiner stated in effect that in the absence of medical treatment and police records, it was not possible to ascribe the gunshot wound injury residuals to an event in service.  Since there is no evidence of record showing that a gunshot wound actually occurred, VA is unable to award service connection because a nexus between the current scar/retained foreign body condition of the upper torso and an in-service event is not demonstrated.

The Board points out that, since receipt of the claim in December 1982, the AOJ has sent out numerous requests for information pertaining to the claimed gunshot wound over the years, to include to Womack hospital, Fayetteville, North Carolina and Detroit, Michigan VA facilities, and the National Personnel Records Center.  The record reflects that a letter was sent to the Cumberland County North Carolina police department in July 2002 requesting records, with follow-up communication in October 2002, with whom an injury report was reportedly filed.  No response has been forthcoming.  To date, nothing has been received that documents or confirms that the Veteran was the victim of a gunshot attack within a period of service or the circumstances surrounding the event. 

However, the Board will make another attempt to secure evidence as it is shown that some records may not have been requested and there are discrepancies in requests for information that have gone out previously.  Specifically, the Board notes that in Detroit VA outpatient records dated in 1995, the Veteran indicated that he was admitted between August and September 1985.  The Veteran also indicated on his initial claim in 1982 that he would be treated at the Fayetteville VA.  These clinical data are not of record and should be requested.  Therefore, VA outpatient records dating from 1982 through 1995 should be requested from the facilities listed above, to include any that might be retired or on microfilm, and associated with the electronic record.  See Bell v. Derwinski, 2 Vet. App. 611.

Additionally, the Board observes that inquiries for information to the entities cited above reflect various injury dates between 1981 and 1982.  However, in his initial claim, the appellant specified that he was attacked on November 13, 1982.  Therefore, additional requests should be sent to Womack Army Medical Center, and the National Personnel Records Center with this date as the point of departure.  In a case such as this one, VA should conduct a "reasonably exhaustive search" to include inquiries directed to named facilities if they are still operational.  Dixon v. Derwinski 3 Vet. App. 261 (1992).  Therefore, requests for records must be directed to the agencies cited above with the correct date of the personal attack. 

The Board notes that the RO contacted the Veteran by letter in May 2014 requesting that he submit a copy of the police report from the Cumberland County, North Carolina Police Department pertaining to his being shot four times in the neck, back, and arm in November 1982.  He was also advised that if he wanted VA to obtain a copy of the police report he should return the enclosed VA Form 21-4142, Authorization and Consent to Release Information.  However, there is no documentation or correspondence in the claims folder indicating that the Veteran responded to this request.  The Veteran is advised that it would behoove him to secure these records himself or provide additional information and authorization to retrieve these clinical and official records pertaining to the gunshot wound injury on November 13, 1982 to support his claim.  The "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992), citing Wood.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran by letter and request that he provide authorization specifying the names and addresses of all physicians and/or facilities that treated him for the November 13, 1982 gunshot wound injury since discharge from service.  Advise the Veteran he should also try to obtain these records himself to support his claim.  The attempt to obtain records should be documented in the record.  

2.  Request authorization from the Veteran to secure the official police report of the November 13, 1982 incident from the Cumberland County, and/or Eureka Springs, North Carolina Police Department.  After securing the necessary release, the RO must request this information and associate it with the electronic claims folder.  Advise the Veteran that he should also try to obtain these records himself to support his claim.  The attempt to obtain records should be documented in the record.

3.  Make a direct request to Womack Army Medical Center for the Veteran's records with the treatment date beginning November 13, 1982 and thereafter, or for a summary or documentation of his admission, if those records are not available.  The attempt to obtain records should be documented in the record. 

4.  Make another request to the National Personnel Records Center for the Veteran's clinical records with a date of treatment in November 1982.  The attempt to obtain records should be documented in the record. 

5.  Request all VA inpatient and outpatient records from the Detroit VA medical system from 1983 to 1995, to include any that might be retired or on microfilm, and associate them with the electronic record.  All requests to obtain this information must be documented in the file.  

6.  After taking any further development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

